DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 were rejected in the previous office action. Claims 1 and 13 were amended. Claims 1-15 remain pending and are examined in this office action. 

Information Disclosure Statement
The Information Disclosure Statement filed 3/31/2021 has been reviewed and considered by the examiner. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-15 (pgs. 7-14 of remarks filed 2/25/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 in response to applicant’s amendments related to the carrier-generated information. Please see the updated § 103 rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), and even further in view of US 20020107820 A1 to Huxter.

Claim 1: Van teaches: 

a first portion defining an integrated opening, wherein the integrated opening is sized and shaped to hang on or around an object (Van: Fig. 8 elements 238 and 240, described in ¶ 0055 as bar pieces forming an opening that is shaped to hang around a doorknob); 
a second portion positioned adjacent to and integrally formed with the first portion (Van: Fig. 8 container portion 236 and ¶ 0055 showing the e-locker 230 has a container portion 236 integrally attached to bar portions 238 and 240); 
a locking mechanism (Van: ¶ 0055 showing e-lock locks bar portion 238 in a closed loop, and also, “bar piece 240 may engage and prevent opening of front panel 242 when the e-lock is locked” or when e-lock is unlocked may disengage to allow access to interior of container portion 236; elements can be seen in Fig. 8); and 
at least one processor (…) located within the first portion or the second portion (Van: ¶ 0055 discloses that container portion 236 of Fig. 8 includes an e-lock, which as per ¶ 0041 the e-lock includes a microprocessor)

With respect to the limitation: 
at least one memory including program code located within the first portion or the second portion, wherein the at least one memory and the program code are configured, with the at least one processor, to (…)
Van teaches the e-lock in the container portion of the e-locker (Van: ¶ 0055) would have a microprocessor (Van: ¶ 0041) that is programmed to carry out the functions for interacting with 

With respect to the limitation: 
receive an electronic destination address of a user; 
While Van teaches that “e-lock 210 may send an email to computer 206 when a delivery is made so that purchaser 204 knows that the goods are available for pick-up” (Van: ¶ 0054) or that vendor may notify the purchaser via email that the goods are delivered (Van: ¶ 0083), and as seen above Giles specifies a memory/processor for performing lock functions, Van/Giles do not explicitly teach receiving an electronic destination address of a user. However, Fong teaches a 

With respect to the limitation: 
receive carrier-generated information regarding a delivery of an item associated with the user from a carrier computing entity; 
While Van teaches a transaction-specific code entered in order to allow entry and delivery of goods (Van: ¶ 0055), and Fong teaches the delivery agent may enter information such as an order number (Fong: ¶ 0051), Van/Giles/Fong do not explicitly teach receiving carrier-generated information regarding the item from a carrier computing entity. However, Huxter teaches receiving, a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0184, ¶ 0232, ¶ 0248-0249; noting that the tracking number is received by the automated collection point before the delivery person arrives and provides a matching tracking number/parcel ID). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the transmission of the tracking number to the automated collection point, i.e. delivery locker, of Huxter in the e-locker 
 
With respect to the remaining limitations: 
deactivate the locking mechanism to an open configuration in response to receipt of the carrier-generated information regarding the delivery of the item; 
provide a notification to the electronic destination address of the user regarding the delivery of the item in response to receipt of the carrier-generated information
As cited in the limitation above, Fong teaches a delivery locker device providing a notification to the recipient user’s mobile number in response to the delivery being complete and the locker unit’s door being property closed (Fong: ¶ 0051, ¶ 0010). Fong describes the completion of the delivery includes entry of “the particulars of the lease and the delivery which can include, among others, the size of the locker needed, duration of the lease, and the delivery order number” (Fong: ¶ 0051). However, to the extent that Van/Giles/Fong do not explicitly teach providing the notification to the electronic destination address in response to the receipt of the carrier-generated information, Huxter teaches reading a tracking number/parcel ID at an automated collection point which causes the automated collection point to open and permit access for the package to be placed into the locker, wherein a notification is automatically sent a message containing notification of the delivery upon the receipt of the package (Huxter: ¶ 0035-

Claim 2: Van/Giles/Fong/Huxter teach clam 1. Van, as modified above, further teaches: 
wherein the locking mechanism at least partially defines the integrated opening, and the locking mechanism is controllable to move between a closed configuration and the open configuration (Van: ¶ 0055 and Fig. 8 showing e-lock locks bar portions 238 and 240 make up the closed loop opening, and also, “bar piece 240 may engage and prevent opening of front panel 242 when the e-lock is locked” or when e-lock is unlocked may disengage to allow access to interior of container portion 236) 

Claim 9: Van/Giles/Fong/Huxter teach clam 1. Van, as modified above, further teaches: 
further comprising a power supply (Van: ¶ 0042 battery)

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 20020180582 A1 to Nielsen. 

Claim 3: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the locking mechanism is deactivated remotely by a carrier computing entity 
Van teaches that the e-lock may be deactivated (Van: ¶ 0042 showing “determine, based on instructions from a remote lock server, whether entry criteria are satisfied, and therefore to allow…access to locker”) but does not explicitly teach that the lock itself is deactivated remotely by a carrier computing entity. However Nielsen teaches deactivation of a locking mechanism remotely by a carrier computing entity (Nielsen: ¶ 0012, ¶ 0113 showing delivery person for example uses the access code to deactivate lock; Fig. 2c and ¶ 0130-0131; also see Fig. 7e showing remote transmission to access code management system before transmission to lock control unit).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote using the wireless device to use an access code of Nielsen in the delivery system of Van/Giles/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that it “allows suppliers of goods or services to access a location, which would otherwise prevent delivery of the goods or the services” (Nielsen: ¶ 0001). 

Claim 6: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the locking mechanism is deactivated locally by a carrier computing entity 
explicitly state a carrier computing entity that performs the transmission for unlocking the locking mechanism. However, Nielsen teaches locally deactivating the locking mechanism by a carrier computing entity (Nielsen: ¶ 0162 showing access code transmitted to lock control unit to deactivate lock; as above ¶ 0012, ¶ 0113 showing delivery person for example uses the access code to deactivate lock). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote using the wireless device to use an access code of Nielsen in the delivery system of Van/Giles/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that it “allows suppliers of goods or services to access a location, which would otherwise prevent delivery of the goods or the services” (Nielsen: ¶ 0001).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 20070257774 A1 to Stumpert et al. (Stumpert).

Claim 4: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the locking mechanism is deactivated remotely by a user computing entity 
Van teaches that the e-lock may be controlled by a remote server (Van: ¶ 0042 showing “determine, based on instructions from a remote lock server, whether entry criteria are satisfied, and therefore to allow…access to locker”), but Van/Giles/Fong/Huxter do not explicitly teach that the lock itself is deactivated remotely by a user computing entity. However, Stumpert teaches remotely deactivating a lock by a user (customer) computing entity (Stumpert: ¶ 0059). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote unlocking by a user (customer) device of Stumpert in the delivery system of Van/Giles/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “delivery success can be increased…because the handing over of the good is no longer depending on the personal attendance of a person accepting the consignment” (Stumpert: ¶ 0018). 
	
Claim 5: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the locking mechanism is deactivated remotely by a customer computing entity
Van teaches that the e-lock may be controlled by a remote server (Van: ¶ 0042 showing “determine, based on instructions from a remote lock server, whether entry criteria are satisfied, and therefore to allow…access to locker”) but Van/Giles/Fong/Huxter do not explicitly teach that the lock itself is deactivated remotely by a user computing entity. However, Stumpert teaches remotely deactivating a lock by a user (customer) computing entity (Stumpert: ¶ 0059). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote unlocking by a user (customer) device of Stumpert in the delivery . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 20150120601 A1 to Fee. 

Claim 7: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation:
wherein the locking mechanism is deactivated locally by a user computing entity 
While Van teaches a remote server for communicating with e-lock (Van: ¶ 0013-0014, ¶ 0042, ¶ 0058 showing remote server or PC may be used to control the e-lock) and Huxter also teaches that “the package ID may be transmitted wirelessly to a detector coupled to the automated collection point” (Huxter: ¶ 0016) and “validation of the package ID may be conducted through wireless interfaces such as a bar code scanner or a wireless transmitter/receiver” (Huxter: ¶ 0261), Van/Giles/Fong/Huxter do not explicitly teach that the lock mechanism itself is controlled locally by a carrier/user/customer computing entity. However, Fee teaches that a recipient, i.e. user, device may be used to deactivate a lock via a local wireless connection (Fee: ¶ 0068-0070 and Fig. 8). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the opening of the locker locally using the user/customer device of Fee in the delivery system of 

Claim 8: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the locking mechanism is deactivated locally by a customer computing entity 
While Van teaches a remote server for communicating with e-lock (Van: ¶ 0013-0014, ¶ 0042, ¶ 0058 showing remote server or PC may be used to control the e-lock), Van/Giles/Fong/Huxter do not explicitly teach that the lock mechanism itself is controlled locally by a carrier/user/customer computing entity. However, Fee teaches that a recipient, i.e. user, device may be used to deactivate a lock via a local wireless connection (Fee: ¶ 0068-0070 and Fig. 8). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the opening of the locker locally using the user/customer device of Fee in the delivery system of Van/Giles/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the recipient doesn't have to type in codes or other identification information into a kiosk, and/or carry and insert key cards, etc.” (Fee: ¶ 0020). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 20100253519 A1 to Brackmann et al. (Brackmann). 

Claim 10: Van/Giles/Fong/Huxter teach claim 1. With respect to the limitation: 
wherein the electronic door hanger is at least partially constructed from of one or more of Polyethylene Terephthalate (PET or PETE). High Density Polyethylene (HDPE), Plastic Polyvinyl Chloride (PVC), Low Density Polyethylene (LDPE), Polypropylene (PP), or Polystyrene (PS)
Van teaches that the e-locker enclosure ((Van: ¶ 0055 e-locker suspended from door knob with enclosure) may be made of plastic (Van: ¶ 0017) but Van/Giles/Fong/Huxter do not describe a specific type of plastic. However, Brackmann teaches that plastics for construction of a container (which as per Van the e-locker is a “door hanger” container that hangs from a doorknob) include HDPE (Brackmann: ¶ 0014, ¶ 0089-0090). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the teaching that suitable plastics for a container include HDPE of Brackmann in the delivery system of Van/Giles/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation to ensure the strength of the container by using a tough, high density polymer (Brackmann: ¶ 0014). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 5597116 A to Morris.

Claim 11: Van/Giles/Fong/Huxter teach claim 1. With respect to the following limitation, while Van teaches the bar portions attaching around a door knob (Van: Fig. 8 elements 238 and 240, described in ¶ 0055 as bar pieces forming an opening that is shaped to hang around a doorknob) Van/Giles/Fong/Huxter do not explicitly teach the following. However, Morris teaches: 
wherein the object is a mailbox (Morris: Fig. 5 and Col. 4 55-63 showing bar portion forming an opening of the lock, used to hang from a mailbox)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using an arm of a padlock defining an integrated opening (which is structurally analogous to the bar portions on the e-locker described by Van) to hang from a mailbox as taught by Morris in the system of Van/Giles/Fong/Huxter, (such that it would be obvious to use the bar portions of the e-locker device described by Van to hang the e-locker device from a mailbox) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it merely requires the same hanging mechanism/structure being placed on a different object.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20110041573 A1 to Giles, further in view of US 20040015393 A1 to Fong et al. (Fong), even further in view of US 20020107820 A1 to Huxter, and even further in view of US 8482411 B1 to Brown.

Claim 12: Van/Giles/Fong/Huxter teach claim 1. With respect to the following limitation, while Van teaches the bar portions attaching around a door knob (Van: Fig. 8 elements 238 and 240, 
wherein the object is a locker (Brown: Col. 2: 64-67 showing arm of the lock inserted through locker and locked; see Figs. 1 and 2 showing arm 16 (which is analogous to the bar portions in Van))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using an arm of a padlock defining an integrated opening (which is structurally analogous to the bar portions on the e-locker described by Van) to hang from a locker as taught by Brown in the system of Van/Giles/Fong/Huxter, (such that it would be obvious to use the bar portions described by Van to hang the e-lock device from a locker) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable as it merely requires the same hanging mechanism/structure being placed on a different object.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), and further in view of US 20020107820 A1 to Huxter.

Claim 13: Van teaches: 
A method for controlling a lockable electronic hanger (Van: Fig. 3, ¶ 0029-0033, Fig. 8 showing lockable electronic hanger), the method comprising: 


wirelessly receiving carrier-generated data associated with shipment of an item for a user and an electronic address of the user 
While Van teaches that “e-lock 210 may send an email to computer 206 when a delivery is made so that purchaser 204 knows that the goods are available for pick-up” (Van: ¶ 0054) or that vendor may notify the purchaser via email that the goods are delivered (Van: ¶ 0083), Van does not explicitly teach receiving an electronic destination address of a user. However, Fong teaches a delivery locker device receiving an electronic destination address of a user, i.e. a mobile phone number, which is used to provide a notification to the user when the delivery is completed (Fong: ¶ 0051, ¶ 0010, ¶ 0049). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of an electronic destination address of a user of Fong in the e-locker system of Van with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “it would be useful to have a system where the end customers can use the locker system without requiring any type of registration system, and who can receive the notification of the delivery in a convenient manner” (Fong: ¶ 0004). 
Furthermore, while Van teaches a transaction-specific code entered in order to allow entry and delivery of goods (Van: ¶ 0055), and Fong teaches the delivery agent may enter information such as an order number (Fong: ¶ 0051), Van/Fong do not explicitly teach wirelessly receiving carrier-generated information regarding the item from a carrier computing entity. However, Huxter teaches receiving a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0016, ¶ 0261; also see ¶ 0184, ¶ 0232, ¶ 0248-0249 showing the parcel ID may be a tracking number generated by the 

With respect to the limitation: 
deactivating a locking mechanism of a lockable electronic hanger to an open configuration subsequent to receiving the carrier-generated data associated with the shipment of the item; and
providing a notification to the electronic destination address of the user based on the carrier-generated data associated with shipment of the item
As cited in the limitation above, Fong teaches a delivery locker device providing a notification to the recipient user’s mobile number in response to the delivery being complete and the locker unit’s door being property closed (Fong: ¶ 0051, ¶ 0010). Fong describes the completion of the delivery includes entry of “the particulars of the lease and the delivery which can include, among others, the size of the locker needed, duration of the lease, and the delivery order number” (Fong: ¶ 0051). However, to the extent that Van/Giles/Fong do not explicitly carrier-generated information, Huxter teaches reading a tracking number/parcel ID at an automated collection point which causes the automated collection point to open and permit access for the package to be placed into the locker, wherein a notification is automatically sent a message containing notification of the delivery upon the receipt of the package (Huxter: ¶ 0035-0036; also see ¶ 0173; noting that the parcel ID can be a carrier generated tracking number encoded as a barcode on the parcel as per ¶ 0184, ¶ 0232, ¶ 0248-0249). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included unlocking the locker in response to receipt of the tracking number, and transmission of a notification to the customer once the delivery is made of Huxter in the e-locker system of Van/Fong/Huxter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so to enable secure delivery to the locker and prevent inconvenience to the customer (Huxter: ¶ 0009-0013).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), further in view of US 20020107820 A1 to Huxter, and even further in view of US 20070257774 A1 to Stumpert et al. (Stumpert).

Claim 14: 
wherein the locking mechanism is deactivated remotely by one of a carrier computing entity, a user computing entity, or a customer computing entity 
 Van teaches that the e-lock may be controlled by a remote server (Van: ¶ 0042 showing “determine, based on instructions from a remote lock server, whether entry criteria are satisfied, and therefore to allow…access to locker”) but Van/Fong/Huxter do not explicitly teach that the lock itself is deactivated remotely by a user computing entity. However, Stumpert teaches remotely deactivating a lock by a user (customer) computing entity (Stumpert: ¶ 0059). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote unlocking by a user (customer) device of Stumpert in the delivery system of Van/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “delivery success can be increased…because the handing over of the good is no longer depending on the personal attendance of a person accepting the consignment” (Stumpert: ¶ 0018). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), further in view of US 20020107820 A1 to Huxter, and even further in view of US 20150120601 A1 to Fee.

Claim 15: Van/Fong/Huxter teach claim 13. With respect to the limitation: 
wherein the locking mechanism is deactivated locally by one of a carrier computing entity, a user computing entity, or a customer computing entity 
explicitly state a carrier computing entity that performs the transmission for unlocking the locking mechanism. However, Fee teaches that a recipient, i.e. user, device may be used to deactivate a lock via a local wireless connection (Fee: ¶ 0068-0070 and Fig. 8). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the opening of the locker locally using the user/customer device of Fee in the delivery system of Van/Fong/Huxter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the recipient doesn't have to type in codes or other identification information into a kiosk, and/or carry and insert key cards, etc.” (Fee: ¶ 0020). 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HUNTER A MOLNAR/Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                               
June 2, 2021